Opinion issued December 10, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-13-00717-CR
                            NO. 01-13-00718-CR
                          ———————————
              CHRISTOPHER MARK ANDERSON, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 263rd District Court
                           Harris County, Texas
                 Trial Court Case Nos. 1375001 and 1377452



                        MEMORANDUM OPINION

      Pursuant to agreements with the State, appellant, Christopher Mark

Anderson, pleaded guilty to two counts of burglary of a building with intent to
commit theft.1 The trial court accepted the plea agreements, assessed appellant’s

punishment at confinement for four years for each offense, with the sentences to

run concurrently, and certified that these are plea-bargained cases and he has no

right of appeal. We dismiss the appeals.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion and ruled on before trial or after obtaining the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. Art 44.02 (West 2006);

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing

that the defendant has a right of appeal has not been made part of the record. TEX.

R. APP. P. 25.2(d).

      Here, the trial court’s certifications are included in the record and state that

this is a plea-bargained case and appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). The record supports the trial court’s certification.2 See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no right of

appeal, we must dismiss the appeals. See Chavez v. State, 183 S.W.3d 675, 680

1
      See TEX. PEN. CODE ANN. § 30.02 (West 2011).
2
      Although appellant filed written pretrial motions for psychiatric evaluations to
      determine competency, the motions were granted and, therefore, do not provide a
      basis for appeal. See Woods v. State, 108 S.W.3d 314, 316 n.6 (Tex. Crim. App.
      2003) (distinguishing motion for examination from trial court’s determination of
      competency). Further, the plea agreement states that appellant waived the right to
      appeal if the court accepted the plea agreement. A waiver of the right to appeal is
      valid if made when the defendant knows the sentence he will receive. See Ex parte
      Delaney, 207 S.W.3d 794, 798 (Tex. Crim. App. 2006).
                                           2
(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”).

      Accordingly, we dismiss the appeals for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3